Citation Nr: 0423225	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from March 1943 to March 
1946, and from February 1948 to November 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in May 2004.  
Additional evidence was received at that hearing, for which a 
waiver of initial RO consideration was submitted.  The waiver 
also extended to certain evidence received at the RO in 
August 2003 for which the RO had not issued a supplemental 
statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that his back was injured on 
one occasion in service by a cable spool, and that he injured 
the back on another occasion in service as well.  Service 
medical records are silent for any complaints, finding or 
diagnosis of back disability.

The veteran has submitted statements by several individuals 
who observed him during the interval between his two periods 
of service, and who indicate that during this time the 
veteran experienced back problems.

On file is a July 2003 statement by a private physician who 
notes the veteran's contention that his current low back pain 
originated in service.  The physician concluded by stating 
that from the veteran's history, his back disability 
"certainly could be" related to an initial incident 
occurring in service.

The Board notes that the veteran has not been afforded a VA 
examination addressing the etiology of his back disorder.  
Under the circumstances, and particularly in light of the 
July 2003 opinion described above, the Board is of the 
opinion that VA examination of the veteran's back would be 
helpful in the adjudication of his claim.

The Board also notes that in a statement received in August 
2002, the veteran requested a personal hearing at the RO 
under the provisions of 38 C.F.R. § 3.103.  The record 
reflects that the veteran has not been scheduled for the 
requested type of hearing.

The Board lastly notes that the veteran has reported 
treatment by Drs. Michaele Miller, Robert Mitchell, William 
Varnell Jr., and Edward Bromberg, as well as by the Carraway 
Methodist Center.  The Board notes that the veteran has 
submitted a statement by Dr. Bromberg, as well as some 
records from the Carraway Methodist Center, but that there is 
no indication the RO has attempted to obtain any non-VA 
records in connection with the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. Michaele 
Miller, Robert Mitchell, William 
Varnell Jr., and Edward Bromberg, 
and the Carraway Methodist Center, 
who may possess additional records 
pertinent to his claim for service 
connection for back disability.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from Drs. Michaele Miller, 
Robert Mitchell, William Varnell 
Jr., and Edward Bromberg, as well as 
from the Carraway Methodist Center, 
which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should then schedule the 
veteran for a hearing at the RO in 
accordance with the provisions of 
38 C.F.R. § 3.103.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's back disability.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
back disability is etiologically 
related to service or was present 
within one year of his discharge 
therefrom.  The complete rationale 
for all opinions expressed should 
also be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


